Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 1 of 6 PageID #: 959




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

 TINITED STATES OF AMERICA.                            )
                                                       )
                            Plaintifl                  )
                                                       )
                                                       )    CAUSE NO. I : l7-cr-001 83-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg
                                                       )
  Martain, Purge of Maine, uygt9@-hushmail.com,        )
 jare9302@hushmail.com, Dtlx I @hushmail.com,
                                                       )
 Leaked hacksl, Closed Door, Closed Color, Clutter     )
 Removed, Color Rain, Plot Draw, and Invil Cable),     )
                                                       )
                             Defendant.                )


                            PETITION TO ENTER A PLEA OF GUILTY

 The defendant above-named respectfully represents to the Court as follows:

         1.   My full true name is Buster Hemandez, and I request that all proceedings against

 me be had in the name which I here declare to be my true name.

         2. I was bom     in      lqqo                     . in the State   of   Cal',4cyn,61


 I have attended school and completed my schooling through the_.r|1 grade; and I have the

 ability to read, write and understand the English language.

         3. I am represented by counsel and my attomey's name is Mario Garcia.

         4. I have received a copy ofthe Superseding Indictment before being called upon to

 plead. I have read and discussed it with my attomey and believe and feel that I understand

 every accusation made against me in this case.

         5. I have told my attomey the facts and surrounding circumstances as known to me

 conceming the matters mentioned in the Superseding Indictrnent and believe and feel that
  Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 2 of 6 PageID #: 960




    my attomey is fully informed as to all such matters. My attomey has since informed,

    counseled and advised me as to the nature and cause ofevery accusation against me and as

    to any possible defenses I might have in this case.

                6.   My attomey has advised me that the punishment which the law provides is          as


    follows:

  Count                                                                                              Supervised
Number(s)                              Statute                           Years       Fine             Release

   1-8                    Title   18, U.S.C. $ 2251(a)    and2             15-30     Up to                 5-Life
                          Production of Child Pomography                           $250,000

  9-l l                       Title 1 8, U.S.C. 2422(b)             /J      Lifc     Up to                 5-Life
                        Coercion and Enticement of a Minor                         $250,000

  t2-17     |
                         Title 18, U.S.C. $ 2252A(a\(2)                     5-20     Up to                 5-Lile
                 Distributing and Receiving Child Pomography                       $250,000

  18-2 I                      Title    18, U.S.C. S 844(e)                 0- 10    Up to           NMT 3 vears
                           Threat to Use Explosive Device                          $250,000

   22                         Title   18, U.S.C. S 875(b)                  0-20      Up to          NMT 3 vears
                                  Threats and Extortion                            $250,000

  23-32                       Title    18, U.S.C. $ 875(c)                  0-5      Up to          NMT 3 years
                         Threats to    Kill, Kidnap, and Injure                    s250,000

  33-38                     Title   18, U.S.C. $ 1512(bX3)                 0-20      Up to          NMT      3 vears
                                    Witness Tampering                              $250,000

   39                        Title    18, U.S.C. $   l5l2(c)               0-10      Up to          NMT      3 years
                                  Obstruction ofJustice                            s250,000

  40-41                      Title    18, U.S.C. g 1513(e)                 0-20      Up to          NMT 3 years
                       Retaliation A     inst a Witness or Victim                  $250,000


                7.   My attomey has also advised me that my sentence will fall within the minimum

    and maximum after a determination of the applicable sentencing Guidelines.              I understand
    that restitution may also be imposed. Also, that probation may or may not be granted; that
Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 3 of 6 PageID #: 961




 if I plead "Guilty" to more than one offense (Count), the Court may order the sentences to

 be served consecutively one after another and the Court may order restitution. In addition,

 I understand that the Court may impose one or more terms of supervised release ofno less

 than 5 years on Count 1 through 17 and no more than 3 years on Counts 18-41.

          8.   I   understand that       I will   have to pay a Special Assessment of $100.00 for each

 felony count and $50.00 for each misdemeanor count to which I have plead guilty pursuant

 to Title 18, United States Code, Section 3013.

          9. I understand that I am entitled to have all of my rights which may be involved in

 this matter explained to me, and that I have the right to have any questions I may have

 answered for me.

          10. I understand that I may,            ifI   so choose, plead   "Not Guilty" to any offense charged

 against me, and that           if I   choose to plead "Not     Guilty" the Constitution guarantees me: (a)

 the right to a speedy and public trial by jury in the District in which I am charged; (b) the

 right to be considered for release until my trial occurs, (c) the right to see and hear all the

 witnesses against me at my trial; (d) the right to use the power and the process of the Court

 to compel the production ofany evidence, including the attendance ofany witnesses in my

 favor, at my trial; (e) the right to the assistance ofcounsel at every stage of the proceedings,

 including an appeal ifneed be; and (f) that in the event that I should be found guilty of the

 charges against me, I would have a right to appeal my conviction on such charge to a higher

 court.

          1I   .   I   understand also, that       if I plead "Guilty",     the Court may impose the same

 punishment as          ifI   had plead "Not Guilty", had stood trial and been convicted by         ajury.

          12. Except for the provisions of this Petition, I declare that no officer or agent           ofany
Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 4 of 6 PageID #: 962




 branch of govemment (federal, state or local), nor any other person, has made any promise

 or suggestion of any kind to me, or within my knowledge to anyone else, that I would

 receive a lighter sentence, or probation, or any other form of leniency,                 if I would plead
 "Guilty". I hope to receive probation but am prepared to accept any punishment permitted

 by law which the Court may see fit to impose. However, I respectfully request that the Court

 consider in mitigation ofpunishment at the time of sentencing the fact that by voluntarily

 pleading "Guilty"            I   have saved the Govemment and the Court the expense                    and

 inconvenience of a trial. I understand that before                 it imposes the sentence, the Court will

 address me personally and ask me             if I wish   to make a statement on my behalf and to present

 any information in mitigation of punishment.

         13. I believe and feel that my attomey has done                all that anyone could do to counsel

 and assist me and that I now understand the proceedings in this case against me.

         14.      I know the Court will not accept         a plea   of "Guilty" from anyone who claims to

 be innocent and, with that in mind and because I make no claim of innocence, I wish to

 plead "Guilty" to the facts as alleged in the Superseding Indictment, and respectfully request

 the Court to accept my plea as follows: "Cuilty" as charged to Counts One through Forty-

 One   ofthe Superseding Indictment.

         I   5.   I declare that I offer my plea of "Guilty" freely and voluntarily and of my own

 accord; also that my attorney has explained to me, and I believe and feel I understand, the

 statements set forth in the Superseding Indictment and in this petition, and in the "Certificate

 ofCounsel" which is attached to this Petition.

         16.      I further   state that   I wish the court to omit and consider      as waived   by me all

 readings ofthe Superseding Indictment in open court, and all further proceedings
                                                                                  regarding
Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 5 of 6 PageID #: 963




 my arraignment, and I pray the Court to accept and enter now my plea of "Guilty" as              set


 forth above in paragraph 14 of this Petition.

         17.   I request and consent to a presentence investigation by the probation officers of

 the United States district courts to be commenced at this time and prior to the entry of my

 formal plea of guilty. I further request and consent to the review of my presentence report

 by a Judge, by my attomey and myself, and by the govemment at any time, including the

 time prior to entry of a formal plea of guilty.

         18. I further state that I   will   contact the United States Probation Office in the United

 States Courthouse, 46 East Ohio Street, Indianapolis, Indiana 46204 (Telephone: (317) 226-

 6751) within frve (5) calendar days of my signing this Petition so that my presentence

 investigation report may be prepared based on this Petition.




                                                      BUSTER HERNANDEZ
                                                      Defendant
Case 1:17-cr-00183-TWP-TAB Document 132 Filed 02/06/20 Page 6 of 6 PageID #: 964




                                  CERTIFICATE OF COUNSEL

 The undersigned, as attomey and counselor for the Defendant, hereby certifies as follows:

         1.I have read and fully explained to the Defendant all the accusations against        the

 Defendant, which are set forth in the Superseding Indictment in this case;

         2. To the best of my knowledge and beliefeach statement set forth in the foregoing

 Petition in all respects are accurate and true;

         3. The plea of "Guilty" as offered by the Defendant in paragraph 14 ofthe foregoing

 Petition accords with my understanding of the facts as related to me by the Defendant and

 is consistent with my advice to the Defendant;

        4.   In my opinion, the    Defendant's waiver      of all   reading   of the   Superseding

 Indictment in open Court, and in all further proceedings regarding arraignment as provided

 in Rule 10, is voluntarily and understandingly made; and I recommend to the Cou( that the

 waiver be accepted by the Court;

        5. [n my opinion, the plea of "Guilty" as offered by the Defendant in paragraph l4

 of the foregoing Petition is voluntarily and understandingly made and I recommend to the

 Court that the plea of "Guilty" be now accepted and entered on behalf of the Defendant as

 requested in paragraph   l4 of the foregoing Petition.



         Signed by me in the presence of the Defendant above-named

 this    6tday    of Lhrug.,             2020.

                                                              L-.(-
                                                          M     Carcia
                                                          Attom       Defendant
